Citation Nr: 0725295	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-20 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder, claimed as left knee pain.

2.  Entitlement to service connection for a left ankle 
disorder, claimed as left ankle pain.

3.  Entitlement to a compensable initial evaluation for 
atrophy of the left calf.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 2002 to August 
2003.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which granted service connection 
for atrophy of the left calf, evaluated as noncompensable.  
The rating decision denied service connection for left knee 
pain and left ankle pain.  

The claims file is associated with the RO in San Juan, the 
Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran has a current left knee or left ankle 
disorder.  

2.  The competent medical evidence, overall, does not show 
that the veteran's atrophy of the left calf results in one or 
more of the cardinal symptoms of muscle wounds, moderate loss 
of deep fascia or muscle substance, impairment of muscle 
tonus, or definite weakness or failure in comparative tests.  

CONCLUSIONS OF LAW

1.  Service connection for a left knee disorder, claimed as 
left knee pain, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

2.  Service connection for a left ankle disorder, claimed as 
left ankle pain, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

3.  A compensable initial evaluation for atrophy of the left 
calf is not warranted.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.56, 4.59, 4.73, Diagnostic Code 5310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The service medical records before the Board consist only of 
the report of the entrance medical examination.  It is 
negative for pertinent complaints, symptoms, findings or 
diagnoses.  

The report of a November 2003 VA orthopedic examination 
reviews the veteran's complaints and sets forth the relevant 
physical findings.  The final diagnosis and note are negative 
for the left knee or ankle.  

VA post-service treatment records show some pertinent 
complaints.  However, they are negative for any findings or 
diagnoses.  The veteran has not notified VA of any relevant 
outstanding treatment records that would demonstrate the 
claimed conditions. 

Overall, the medical evidence weighs strongly against the 
veteran's claims.  The evidence simply fails to show that he 
has any current disorder of the left leg or left ankle.

The Board recognizes the veteran's own assertions that he 
currently has a left knee and left ankle condition, related 
to service.  However, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis.  Espiritu, supra.  As a result, 
his own assertions do not constitute competent medical 
evidence in support of his claim. 

The Board is aware that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

In the present case, the veteran's own assertions of current 
conditions are outweighed by the fact that he is unable to 
provide any objective evidence of post-service findings, 
diagnoses or treatment for the claimed conditions.  

The Board also observes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  

The Court of Appeals for Veterans Claims (Court) has held 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Overall, the medical evidence demonstrates that the veteran 
is not entitled to service connection for the claimed left 
leg and left ankle disorders.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Compensable Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  Evaluation of muscle injuries as 
slight, moderate, moderately severe, or severe, is based on 
the type of injury, the history and complaints of the injury, 
and objective findings.  38 C.F.R. § 4.56(d).

A slight muscle injury is a simple wound of muscle without 
debridement or infection.  Service department records would 
show a superficial wound with brief treatment, return to 
duty, and healing with good functional results.  There would 
be no cardinal signs or symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56(c).  The objective findings would 
show a minimal scar with no evidence of fascial defect, 
atrophy, or impaired tonus and no impairment of function or 
metallic fragments retained in the muscle tissue.  38 C.F.R. 
§ 4.56.

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  38 C.F.R. § 4.56.

The veteran's atrophy of the left calf is evaluated as an 
injury to Muscle Group X, intrinsic muscles of the foot, 
under Diagnostic Code 5310.  Muscle Group X functions in the 
movements of forefoot and toes and propulsion thrust in 
walking.  Under Diagnostic Code 5310, muscle injury to the 
foot is specific to whether the injury was to the plantar or 
dorsal muscles.  A slight injury of this muscle group 
warrants a noncompensable evaluation.  A moderate injury 
warrants a 10 percent evaluation.  Diagnostic Code 5310.  

The Board observes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

In the present case, the report of a November 2003 VA 
examination provides that there was hypertrophy of the left 
calf, most likely secondary to excessive crutch walking on 
use of the right lower extremity, and the veteran was using 
his left lower extremity to push off when using the crutches.  

An August 2004 VA outpatient treatment report provides that 
musculoskeletal range of motion was intact, muscle tone was 
adequate, and there were no deformities.  Private treatment 
reports are negative for relevant complaints, symptoms, 
findings or diagnoses.  

This evidence, overall, fails to show that the veteran's 
atrophy of the left calf is moderate.  It is negative for one 
or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue-pain after moderate use, or 
an effect on the particular functions controlled by Muscle 
Group X.  The evidence is also negative for signs of moderate 
loss of deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or failure in 
comparative tests.  38 C.F.R. § 4.56; Diagnostic Code 5310.

The Board is aware of the veteran's complaints of pain.  The 
Board finds that the effects of pain reasonably shown to be 
due to atrophy of the left calf are contemplated in the 
noncompensable initial evaluation assigned to the condition.  
There is no indication that pain, due to disability of the 
spine, has caused compensable functional loss.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, supra.

Overall, the medical evidence demonstrates that the veteran 
is not entitled to a compensable initial evaluation for 
atrophy of the left calf.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in October 
2003 that discussed the particular legal requirements 
applicable to the veteran's claims, the evidence considered, 
and the pertinent laws and regulations.  VA made all efforts 
to notify and to assist the veteran with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the veteran's 
possession.  

The issue on appeal concerning the atrophy of the left calf 
stems from an initial rating assignment.  In this regard, the 
Court held that "the statutory scheme contemplates that once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, §5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated."  Dingess 
v. Nicholson, 19 Vet. App. 473, 490 (2006).  See also Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-118 (2007).  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of this notice is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  While 
additional service medical records may be available, they 
would not be relevant to the veteran's service connection 
claims because the evidence shows he does not have the 
claimed conditions.  They would not be relevant to his claim 
for an initial compensable evaluation because they would not 
address the current severity of the atrophy of the left calf.  
In addition, VA has conducted an examination with respect to 
the claims on appeal.  In this case, the RO has made all 
reasonable efforts to assist the veteran in the development 
of his claim.  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for a left leg disorder, claimed as left 
knee pain, is denied.

Service connection for a left ankle disorder, claimed as left 
ankle pain, is denied.

A compensable initial evaluation for atrophy of the left calf 
is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


